DETAILED ACTION
This Office action is in response to applicant’s response filed 02/12/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-28, as filed on 12/10/2020, are currently pending.
Applicant’s election without traverse of Species P (Figures 24-28) and claims 1, 3-13, 15, and 17-27 in the reply filed on 02/12/2021 is acknowledged.  Claims 2, 14, 16, and 28, as filed on 12/10/2020, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  In addition, claims 8, 15, and 17-27, as filed on 12/10/2020, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Specifically:
Claim 8 is drawn to nonelected species “wherein at least one foot pedal is reconfigurable between a secured configuration and an unsecured configuration, wherein in the secured configuration an angle of a foot pedal relative to a corresponding foot pedal support axle is fixed and in the unsecured configuration the foot pedal may articulate about the corresponding foot pedal support axle.”
Claim 15 and claims depending therefrom (i.e. at least claims 17-27), are drawn to nonelected species comprising first, second, and third elongate uprights and “an elongate or V-shaped crossbar having a first end and a second end, wherein a central portion of the crossbar is rigidly connected to the second end of the first upright to form a T or Y shape.”
Claims 1, 3-7, and 9-13, as filed on 12/10/2020, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-7, 9, 12, and 13 are objected to because of the following informalities:
In claim 1, line 5, “the first upright” should be --- the first elongate upright ---.
In claim 1, line 6, “an obtuse angle” should be --- the obtuse angle ---.
In claim 1, line 9, “the first upright” should be --- the first elongate upright ---.
In claim 1, line 10, “the first upright” should be --- the first elongate upright ---.
In claim 1, line 12, “the second upright” should be --- the second elongate upright ---.
In claim 1, line 13, “the second upright” should be --- the second elongate upright ---.
In claim 1, line 14, “the machine” should be --- the climbing exercise machine ---.
In claim 1, lines 19-20, “the first handle, the first foot pedal, the second handle, the second foot pedal” should be --- the first movable handle, the first movable foot pedal, the second movable handle, the second movable foot pedal ---.
In claim 4, lines 1-2, “wherein movement of one handle or foot pedal causes concurrent motion of all other handles and foot pedals” should be --- wherein movement 
In claim 5, lines 1-2, “the handles and foot pedals” should be --- the first and second movable handles and the first and second movable foot pedals ---.
In claim 6, lines 1-2, “the handles and foot pedals” should be --- the first and second movable handles and the first and second movable foot pedals ---.
In claim 7, line 2, “the machine” should be --- the climbing exercise machine ---.
In claim 7, line 4, “the machine” should be --- the climbing exercise machine ---.
In claim 9, line 2, “a user” should be --- the user ---.
In claim 12, line 2, “a user” should be --- the user ---.
In claim 12, lines 2-3, “the uprights” should be --- the first and second elongate uprights ---.
In claim 13, line 2, “a user” should be --- the user ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 recites the limitation “the locations of the first handle and the first foot pedal relative to each other” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- locations of the first movable handle and the first movable foot pedal relative to each other ---.
Claim 7 recites the limitation “the locations of the second handle and the second foot pedal relative to each other” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- locations of the second movable handle and the second movable foot pedal relative to each other ---.
Claim 11 recites the limitation “the function of the climbing exercise machine” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- function of the climbing exercise machine ---.
Claim 13 recites the limitation “the user's workout preferences” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- workout preferences of the user ---.
Claim 13 recites the limitation “the user's exercise performance and experience” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- exercise performance and experience of the user ---.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber (US 5,490,818).
Regarding claim 1, Haber discloses a climbing exercise machine (“Exercise device which simulates climbing a ladder”; Title; Abstract), comprising:
a base support frame (the base 2; Figures 1A-1C) configured to contact a floor or ground surface (the floor or ground surface upon which the base 2 rests; Figures 1A-1C);
a first elongate upright (the side cover 3; Figures 1A-1C), rigidly connected to the base support frame at an obtuse angle relative to the floor or ground surface (Figures 1A and 1C);
a second elongate upright (the side cover 3; Figures 1A-1C), horizontally spaced apart from (Figures 1A and 1B) and parallel to the first upright (Figures 1A and 1B; column 3, lines 3-4) and rigidly connected to the base support frame at an obtuse angle relative to the floor or ground surface (Figures 1A and 1C);
a first movable handle (the left annular hand grip 12; Figures 1A, 1B, and 4) and a first movable foot pedal (the left foot pedal 14; Figures 1A, 1B, and 4), vertically spaced apart from each other (Figures 1A, 1B, and 4) and each being slidably engaged 
a second movable handle (the right annular hand grip 12; Figures 1A, 1B, and 4) and a second movable foot pedal (the right foot pedal 14; Figures 1A, 1B, and 4), vertically spaced apart from each other (Figures 1A, 1B, and 4) and each being slidably engaged with the second upright to enable reciprocating linear movement along the second upright (via the right carriage tube 8; Figures 1A and 4; column 3, lines 16-22);
an adjustable resistance mechanism (“a hydraulic control system 104 is shown by which the user is able to selectively vary the resistance which must be overcome by a pushing or pulling force applied to the hand grips 12 and/or foot pedals 14 to cause the pair of carriage tubes 8 to slide linearly and reciprocally over their respective guide rails 32”; column 6, 16-21; Figure 6), mounted on a stationary portion of the machine (“one end of the hydraulic cylinder 110 [of the hydraulic control system 104] is fixedly attached to the guide rail 32 by a weldment 105”; column 6, lines 31-41; Figure 6); and
a linkage assembly (the left and right carriage tubes 8 together with the left and right carriage guide rails 32, the pulleys 97-100, and the drive cables 96-1, 96-2; Figure 4; column 5, line 61, through column 6, line 15), interconnecting and synchronizing the first movable handle, the first movable foot pedal, the second movable handle, the second movable foot pedal (Figure 4; column 5, line 61, through column 6, line 15), and the adjustable resistance mechanism (“the piston rod 114 [of the hydraulic control system 104] is connected to carriage tube 8 by mounting bracket 102 so that a sliding movement of the carriage tube 8 over its carriage guide rail 32 is translated into a 
wherein the interconnection and synchronization provided by the linkage assembly enables reciprocating concurrent movement of the first handle, the first foot pedal, the second handle, the second foot pedal, and the adjustable resistance mechanism (Figures 4 and 6; column 5, line 61, through column 6, line 15; column 6, lines 41-46) to simulate a resisted continuous climbing motion for a user (“the user may rotate the handle 108 to control the position of the aforementioned hydraulic valve 116 within tube 106 and thereby selectively adjust the resistance which must be overcome by the user of the exercise device 1 to push and pull the hand grips 12 and/or foot pedals 14 (of FIG. 4) so that the pair of carriage tubes 8 move linearly and reciprocally relative to one another over their respective carriage guide rails 32 as hereinabove disclosed”; column 6, lines 51-58; Abstract).
Regarding claim 4, Haber further discloses wherein movement of one handle or foot pedal causes concurrent motion of all other handles and foot pedals (Figure 4; column 5, line 61, through column 6, line 15).
Regarding claim 5, Haber further discloses wherein the concurrent motion of the handles and foot pedals simulates a contralateral climbing motion (the left and right sides of the user move in opposing directions, contralaterally; Figure 4; column 5, line 61, through column 6, line 15).
Regarding claim 6, Haber further discloses wherein the concurrent motion of the handles and foot pedals simulates an ipsilateral climbing motion (Since the left carriage tube 8 connects the left annular hand grip 12 to the left foot pedal 14, and since the right move together at one time, ipsilaterally, while the right hand and the right foot of the user move together at one time, ipsilaterally; Figure 4; column 5, line 61, through column 6, line 1).
Regarding claim 7, Haber further discloses wherein the locations of the first handle and the first foot pedal relative to each other are adjustable prior to operation of the machine (the left annular hand grip 12 and the left foot pedal 14 may be independently rotated relative to each other prior to operation of the exercise device 1; column 3, lines 23-34) and the locations of the second handle and the second foot pedal relative to each other are adjustable prior to operation of the machine (the right annular hand grip 12 and the right foot pedal 14 may be independently rotated relative to each other prior to operation of the exercise device 1; column 3, lines 23-34).
Regarding claim 9, Haber further discloses an electronic device or system (the video monitor 30; Figures 1A-1C; column 3, lines 48-60) enabling a user to perceive digital content while using the climbing exercise machine (column 3, lines 48-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (US 5,490,818) in view of Allen (US 5,803,880).
Regarding claim 3, Haber discloses the invention as substantially claimed, see above, and further discloses wherein the linkage assembly comprises at least one flexible component (the drive cables 96-1, 96-2; Figure 4; column 5, line 61, through column 6, line 15) guided by pulleys (the pulleys 97-100; Figure 4; column 5, line 61, through column 6, line 15).
However, Haber fails to disclose: wherein the linkage assembly comprises a gear rack and a drive gear.
Allen teaches an analogous climbing exercise machine (“Stepper/climber exerciser”; Title; Abstract) with a linkage assembly (the struts 38, 40 together with the cable 50, the pulleys 52, 54, the first and second hydraulic cylinders 60, 62, the first and second hydraulic lines 78, 80, and the stroke selector 110; Figures 2-4) comprising a gear rack (the racks 116, 118; Figure 4; column 3, line 64, through column 4, line 34) and a drive gear (the pinion 114; Figure 4; column 3, line 64, through column 4, line 34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the linkage assembly of Haber’s invention to include a gear rack and a drive gear on one of the first and second elongate uprights and corresponding first and second hydraulic lines, as taught by Allen, in order to ensure that the user using the climbing exercise machine “is required to cycle the machine through complete strokes instead of shortened strokes which tend to occur when the person exercising becomes tired” (Allen: column 4, lines 27-30).

It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  See MPEP § 2144.04 VI B.  In this case, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the linkage assembly of Haber’s invention modified in view of Allen to include a second gear rack and a second drive gear on the other of the first and second elongate uprights in order to provide a redundant stroke selector system for the advantage of increasing the functional life of the climbing exercise machine.

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haber (US 5,490,818) in view of Corbalis (US 8,801,578).
Regarding claim 10, Haber discloses the invention as substantially claimed, see above, and further discloses wherein the electronic device or system is mounted on a mounting apparatus (the monitor support 24 together with the monitor rails 22, the cylindrical coupling sleeves 26, and the tightening knob 28; Figures 1A-1C; column 3, lines 48-60) of the climbing exercise machine.
However, Haber fails to disclose: wherein the electronic device or system comprises a tablet computer.
Corbalis teaches an analogous exercise invention (the exercise machine 100 may be a climbing machine; column 3, lines 33-39) having an electronic device or 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electronic device or system of Haber’s invention such that it comprises a tablet computer, as taught by Corbalis, in order to provide feedback on various workout parameters, including, for example, current and aggregate data related to the current or historical workout, to provide for user input, such as, for example, the selection of a particular workout routine, a resistance level, and other user-related data, and to further provide a virtual coach for instructing and/or motivating the user during a unique workout routine (Corbalis: column 3, line 61, through column 4, line 3).
Regarding claim 12, Haber in view of Corbalis teaches the invention as substantially claimed, see above, and further teaches wherein the mounting apparatus is adjustable such that a user can adjust at least one of an angle of the tablet computer relative to the uprights and a height of the tablet computer above the floor or ground surface (Haber: Figures 1A-1C; column 3, lines 48-60).
Regarding claim 13, Haber in view of Corbalis teaches the invention as substantially claimed, see above, and further teaches wherein the tablet computer is configured to allow a user to input data corresponding to the user's workout preferences (Corbalis: column 3, line 61, through column 4, line 3) and display to the user data corresponding to the user's exercise performance and experience (Corbalis: column 3, line 61, through column 4, line 3).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Haber (US 5,490,818) in view of Corbalis (US 8,801,578), and further in view of Charnitski (US 5,492,515).
Regarding claim 11, Haber in view of Corbalis teaches the invention as substantially claimed, see above, and further teaches wherein the electronic device or system further comprises at least one sensor (Corbalis: “the control system 200 can monitor a heart rate, an exercise pace, caloric expenditures or the like”; column 8, lines 17-19) configured to transmit data pertaining to the function of the climbing exercise machine to the tablet computer (Corbalis: Figure 3; column 8, lines 14-25).
However, Haber in view of Corbalis is silent as to: the at least one sensor is disposed within or on a surface of the climbing exercise machine.
Charnitski teaches an analogous climbing exercise machine (“Climbing exercise machine”; Title; Abstract) comprising at least one sensor disposed within or on a surface of the climbing exercise machine (“…a sensor (not shown) located proximate the upper end 76 of the exercise machine 10.  The sensor may be covered by a cap 78 and the sensor preferably includes an encoded disk with an infrared reader to provide information to the processor 68.”; column 5, lines 52-57; Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sensor of Haber’s invention modified in view of Corbalis such that it is disposed within or on a surface of the climbing exercise machine, as taught by Charnitski, in order to facilitate the calculation of “information such as the speed of climbing, range of motion, work done and calories expended by the user [which …] may then be seen by the user on the display” (Charnitski: column 5, lines 52-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784